Mr. Presiding Justice Thomson dissenting: I am unable to concur in the foregoing opinion. The burden was upon the plaintiff to prove by a preponderance of the evidence that the cancerous condition from which she suffered was the result of the injury complained of. In my opinion she clearly failed in this. She cannot recover on a guess or conjecture that the injury may have caused the cancer. But, before a verdict in her favor should be allowed to stand it should be supported by evidence tending to prove that it in fact ,did cause it. Chicago Union Traction Co. v. Fortier, 205 Ill. 305; Albaugh-Dover Co. v. Industrial Board of Illinois, 278 Ill.179. The precise question involved in the case at bar was recently before this court in Bishop v. Chicago Telephone Co., 210 Ill. App. 347, which.is referred to in the majority opinion. In that case the plaintiff’s intestate was alleged to have been injured through defendant’s negligence, having received a blow on the breast, following which a cancer developed from the effects of which he died. While the evidence in that case showed that the deceased had been suffering from other diseases which may have contributed to his death, as the majority opinion points out, a judgment recovered by the plaintiff was reversed by this court with a finding of fact to the effect, in part, that there was no causal connection between the injuries suffered by the plaintiff’s intestate and his death by cancer. In that case, the medical evidence tending to support the plaintiff’s theory was about as we find it in the case at bar, but the evidence for the defense here is much stronger than the evidence supporting the defendant in the case referred to. But, in that case this court said that the overwhelming weight of the evidence was against the claim that the cancer from which the deceased suffered and died was caused by the traumatic injury sustained by him. In my opinion there was even more reason for that conclusion in the case at bar, As to the cases of Shaw v. Chicago, R. I. & P. Ry. Co., 173 Ill. App. 107, and Chicago Union Traction Co. v. May, 221 Ill. 530, relied upon by the plaintiff and referred to in the majority opinion, it does not appear that there was evidence in either case to the effect that there was no relation between the trauma and any of the conditions complained of. In the case at bar, however, my opinion is that the greater weight of the evidence is clearly to the effect that there was no relation between the trauma and the cancer which was the single physical ailment complained of.